DETAILED ACTION
1. 	Claims 21-40 are pending in this application.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements field on 07/01/2020 are in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office Action.
Response to Argument
4	The Applicant argument filed on 12/22/ /2021 are fully considered but not persuasive. For Examiner response see discussion below.
The applicant substantially argue  that applied prior art WU does not teach “detecting at least one distortion based on not only the set of pixel coordinates, but also the set of spatial coordinates as recited in Claim 21.” Emphasize is added by the Applicant. 
Examiner respectfully disagrees with the Applicant argument for the reasons discuss below. To make the response as clearly as possible. First Examiner address a similarity and difference between spatial coordinate and pixel coordinate. Second how the applied prior art teaches a method of detecting distortion from an image, and how the detected distortion is determined based the spatial coordinate and pixel coordinate of the image. 
a. A similarity and difference between spatial coordinate and pixel coordinate
 In image processing community, it is well known that a spatial coordinates system is a continuous system, and it is defined by a coordinate pair (x, y), where x and y are real numbers. On the other hand a pixel coordinates system is a discrete system, and it is defined by a  
b. Distortion detection by comparing pixels. 
Wu teaches a method of detecting a deformed pixels associated to a fingerprint image.  
Specifically, Wu teach a method of determining the fingerprint image that  contain distorted pixels by comparing the pixels of the fingerprint image with the templet fingerprint image which is free of distortion.  
c. How the distance formula is applied to determine distortion based on pixel coordinate and spatial coordinate. 
 Wu teaches a two-dimensional binary image I of M × M pixels is a matrix of size M × M whose entries are 0 or 1. The pixel in a row i and column j is associated with the Cartesian coordinate (i, j), and the MXM matrix that contain the pixels are described in spatial domain. 
 For a given distance function, the Euclidean distance transform of a binary image I is defined as an assignment to each background pixel (i, j) a value equal to the Euclidean distance
between (i, j) and the closest feature pixel, i.e. a pixel having a value 1 (see WU). 
As discussed above the Cartesians coordinates (i, j) that describe the pixels are integers (discrete domain), while the MXM matrix that contain the pixels are spatial coordinates, i.e., the coordinates are described using real numbers (i.e., continuous domain). As discuss in section above the spatial coordinate of a center point of any pixel are identical to the pixel coordinate for that pixel. 

In summary:   The distance between the pixels of the fingerprint image and the pixels of  templet fingerprint image is calculated based on spatial coordinate system if the coordinate
 (x, y)  where the pixels are located are  integers. In the case where the coordinate (x, y) where pixels are located are not integers then the distance is determined based on pixel coordinate
 (i, j).   Therefore, as explain above Wu teaches “detecting at least one distortion based on not only the set of pixel coordinates, but also the set of spatial coordinates as recited in Claim 21.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 21-22,29-32, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chengfeng Wang  et al.,(hereafter Wang),  “Delaunay Triangulation Algorithm for Fingerprint Matching”, published in 2006.


As to claim 21, Wang teaches  A method, comprising: determining a set of spatial coordinates corresponding to two or more features associated with a distortion-free image section 4.1 Table 1 shows a spatial coordinates (X ,Y, [Symbol font/0x71])  associated to two features( i.e., minute point and triangle edge) that is used  in local and global matching of  fingerprints The fingerprints are  templet fingerprint (which is distortion free image) and input fingerprint image that can be distorted or not distorted), wherein the two or more features comprise at least one of a distinctive feature or a generic feature (Fig.2 and Table 1, minute point and triangle edge are distinctive feature of the fingerprint image) ;
determining a set of pixel coordinates corresponding to the two or more features
 associated with the distortion-free image (section 4.4, A two-dimensional binary image I of M × M pixels is a matrix of size M × M whose entries are 0 or 1. The pixel in a row i and column j is associated with the Cartesian coordinate (i, j)); and 
detecting at least one distortion in a subject image associated with the two or more features based at least in part on the set of spatial coordinates and the set of pixel coordinates (Page 8 left col. first paragraph,  Fig.1, a  global matching between the templet fingerprint image and the input fingerprint image  is employed to compute the combined matching score, using additional topological information extracted from ridge geometry (see Figure1). The condition of global matching fails indicates that the input fingerprint image is deformed or distorted).

As to claim 22, Wang teaches  the set of spatial coordinates correspond to at least a physical size parameter of the distinctive feature ( Fig.9, section.4.1, Table 1 shows features that we can use in local and global matching of fingerprints. In the table, Length is the length of edge, and  [Symbol font/0x71] is the angle between  the edge of associated to fingerprint image.  The physical size parameter corresponds to the Length and the angle [Symbol font/0x71]), wherein the set of pixel coordinates correspond to at least an image size parameter of the distinctive feature (section 4.A,  two-dimensional binary image I of M × M pixels is a matrix of size M × M whose entries are 0 or 1).

As to claim 29, Wang teaches  the set of spatial coordinates is in accordance with at least one of a three-coordinate system or a two-coordinate system (Table 1, Figs.1and 2, section 4.1 Table 1 shows a spatial coordinates (X ,Y, [Symbol font/0x71])  associated to  the two features of the fingerprint image).

As to claim 30, Wang teaches  generating a piecewise linear grid to provide an approximate representation of a non- linear grid(Table 1, Fig.2, page3 right col. 2nd paragraph Delaunay triangulation are two fundamental geometric structures (such as ridge) that can be used to describe the topological structure of the fingerprint. The Delaunay triangulation for a set of minutiae is depicted in Figure 2 illustrates a linear triangular grids. The ridge represented by non- linear grids approximated by Delaunay triangulation); and 
determining at least one of an absolute position or a relative position of the two or more features in the distortion-free image based at least in part on the piecewise linear grid (Fig.2, page3 right col. 2nd paragraph, the Delaunay triangulation edges are applied to  determine in global matching of fingerprints).

As to claim 31, Wang teaches An apparatus comprising at least one processor and at least one non- transitory memory comprising program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to ( Section 5, Fig.6, the system was implemented using C++programming environment and tested on a Pentium 4 2.8GHZ CPU, 512 RAM PC.):


Claim 32 is rejected the same as claim 21 except claim 32 is directed to an apparatus claim.  Thus, argument analogous to that presented above for claim 21 is applicable to claim 32.

Claim 39 is rejected the same as claim 29 except claim 39 is directed to an apparatus claim.  Thus, argument analogous to that presented above for claim 29 is applicable to claim 39.

Claim 40 is rejected the same as claim 30 except claim 40 is directed to an apparatus claim.  Thus, argument analogous to that presented above for claim 30 is applicable to claim 40.
 
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	 Claims 23-25,33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang , in view of Toedtli et al. (hereafter Toedtli), US 20180107915 A1, claim a benefit of  the us-provisional patent application Ser. No. 62/201,848 filed on Aug. 6, 2015. 

Regarding claim 23, while Wang teaches the limitation of claim 21, but fails to teach the limitation of claim 23. 
 On the other hand in the same filed of endeavor image processing and authentication method of Toedtli teaches each of the distortion-free image and the subject image is associated with a barcode (claim 19, comparing the security rationale from the analyzed barcode with a security rationale for the print batch ID in the database, wherein, if the two security rationales are identical, creating a message that the barcode under investigation is an original barcode; wherein the print batch ID  associated to the content of the barcode in the central database. Distortion-free image and the subject image corresponds to the barcode stored in the database and the analyzes barcode respectively). 
Wang and Toedtli are combinable because they are directed image processing and authentication method (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a barcode authentication technique  taught by Toedtli into a fingerprint image authentication technique taught by Wang. 
The suggestion/motivation for doing so would have been to allow user Wang to improve the security authenticating fingerprints technique taught Wang by associating the fingerprint image with the barcode, and authenticating the fingerprint image using both fingerprint authentication and barcode authentic techniques.  
As to claim 24, Toedtli  teaches the distinctive feature is associated with an image element of the barcode (Fig.7, the black and white stripes of the bar code  corresponds to distinctive feature is associated an image element of the barcode). 
As to claim 25, Toedtli teaches  attempting to decode the subject image based on the at least one distortion (page 6 2nd paragraph, table 8, lines 13-17, for authentication of a modified barcode, the serial number is read out by decoding the barcode. Once these security rationale is known, the barcode can be decoded and its authenticity verified. ).
Claim 33 is rejected the same as the combination of claims 23 and 31. 
Claim 34 is rejected the same as combination claims 24 and 31. 
Claim 35 is rejected the same as combination of claims 25 and 31.

9.	 Claims 27-28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang , in view of KOBAYASHI; Yoshinari ( hereafter KOBAYASHI), US 20160343191 A1, published on November 24, 2016.
Regarding claim 27, while Wang teaches the limitation of claim 21, but fails to teach the limitation of claim 27. 
 On the other hand in the same filed of endeavor image processing and authentication method of KOBAYASHI teaches each of the distortion-free image and the subject image is associated with a currency note ( Fig.3 [0038], the currency bill storage receptacles 26, which are differentiated by denomination and store currency bills determined to be normal bills, and the fake bill receptacle 28,).
Wang and KOBAYASHI are combinable because they are directed image processing and authentication method (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a currency bill authentication technique  taught by KOBAYASHI into Wang. 
The suggestion/motivation for doing so would have been to allow user Wang to  identify   if a person is caring  normal bills  or fake bill by using  both  fingerprint authentication and currency bill authentication techniques.  
As to claim 28, KOBAYASHI teaches the distinctive feature is associated with at least one of an alphabet, a numeral, or an alphanumeric character of the currency note ([0006], discriminating unit that discriminates the authenticity of the currency bills; a serial number reading unit that reads the serial numbers of the currency bills; and a presentation unit that presents, to a customer for each deposit transaction, the serial number of a currency bill judged to be a fake bill by the discriminating unit).
Claim 37 is rejected the same as combination claims 27 and 31. 
Claim 38 is rejected the same as combination of claims 28 and 31

10.	 Claims  26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang , in view of Toedtli further in view of Pellegrini et al. (hereafter Pellegrini), US 20150134458 A1, published on  May 14, 2015.
As to claim 26, Toedtli teaches determining whether the barcode has been decoded (page 6 2nd paragraph, table 8, lines 13-17, for authentication of a modified barcode, the serial number is read out by decoding the barcode. Once these security rationale is known, the barcode can be decoded and its authenticity verified. ).
However, modified Wang does not teach “sending the set of spatial coordinates with the barcode” 
On the other hand Pellegrini teaches sending the set of spatial coordinates with the barcode (claim 14, send the image of the one or more barcodes together with the space-time coordinates and the unique identification code to the service management unit) 
Modified Wang and Pellegrini are combinable because they are directed image processing (Abstracts).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of sending an image of the one or more barcodes together with a space-time coordinates and the unique identification code to a service management unit taught by Pellegrini into Wang. 
The suggestion/motivation for doing so would have been to allow user modified Wang 
. 
Claim 36 is rejected the same as combination of claims 26 and 31.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished application is available through Privet PAIR only.

/MEKONEN T BEKELE/ Primary Examiner, Art Unit 2699